DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 9, and all dependent claims thereof, recites “determining a microbubble count based on the density map.” Claim 18 recites “wherein the microbubble count is determined based on the density map. Claim 10 recites the limitation “determining the microbubble count based on the density map comprises integrating the density map.” 
The only description of the features of the density map appears in [0042] of the instant specification:


That is, the density map (the density map itself, which is described as a “visual representation,” rather than the values represented in the density map) is to be integrated to provide a count.
There is no way to ascertain how a density map “in the style of a heat map” or “coloring or patterning of the subregions indicating the number and/or density...of each sub-region” might be integrated to provide a microbubble count. 
	Therefore, this subject matter has been determined not to have been disclosed in such a way as to reasonably convey to one having skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, and all dependent claims thereof, recites “determining a microbubble count based on the density map.” Claim 18 recites “wherein the microbubble count is determined 
The only description of the features of the density map appears in [0042] of the instant specification:
The density map may be in the style of a heat map, with each sub-region defined by a visual border and/or an indication of the number and/or density of the microbubbles in each sub-region. The indication of the number and/or density of the microbubbles in each sub-region may include numerals indicating the number and/or density of microbubbles, coloring or patterning of the sub-regions indicating the number and/or density, or another suitable visual representation of the number and/or density of each sub-region.

That is, the density map (the density map itself, which is described as a “visual representation,” rather than the values represented in the density map) is to be integrated to provide a count.
There is no way to ascertain how a density map “in the style of a heat map” or “coloring or patterning of the subregions indicating the number and/or density...of each sub-region” might be integrated to provide a microbubble count. Therefore, it is not possible to reasonably ascertain the metes and bounds of the claimed invention. For the purposes of further examination, determining a count from or integrating the “density map” will be interpreted to be an calculate/determination/integration of values corresponding to the “density map.”	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub. No. US 2020/0043602 A1, Feb. 6, 2020) (hereinafter “Kim”) in view of Dahl et al. (US PG Pub. No. US 2020/0060652 A1, Feb. 27, 2020) (hereinafter “Dahl”).
Regarding claim 1: Kim teaches a method comprising: entering a scan-converted, displayable ultrasound image as input to a clinical characteristics model ([0032]-[0035] – processing component 134 produces scan-converted, displayable images including videos; figure 2, [0058]-[0061] – the videos are input into a neural network clinical characteristics model); and displaying the output on a display device ([0031], [0035], [0075]).
While Kim discloses that the method can be applied to any anatomy ([0027]) and various conditions ([0077]), Kim is silent on the ultrasound image being a contrast enhanced ultrasound image, the clinical characteristics model being a bubble model, and the output being a density map of contrast agent microbubbles in a region of interest. 
Dahl teaches a method, comprising: generating, via a contrast bubble model, a density map of contrast agent microbubbles in a region of interest (ROI) of a contrast-enhanced ultrasound image ([0024], [0033],  neural network output ŷ) and displaying the density map  of 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kim by including a bubble model as a clinical characteristics model, with contrast enhanced ultrasound as input and a bubble density map as output as taught by Dahl, in order to provide diagnosis of clinical conditions based on biomarkers, such as early cancer, in view of the further teachings of Dahl.
Regarding claim 2: Kim as modified by Dahl teaches the method of claim 1, further comprising identifying, via the contrast bubble model, the ROI of the scan-converted, displayable contrast-enhanced ultrasound image (Dahl - identified microbubble areas in the "density map" comprise the ROI, see e.g. 3A and 3C).
Regarding claim 3: Kim as modified by Dahl teaches wherein the density map includes an indication of density of the contrast agent microbubbles in two or more sub-regions of the ROI (Dahl - identified microbubble areas in the "density map" comprise the ROI, see e.g. 3A and 3C which each comprise two or more "sub-regions").
Regarding claim 4: Kim as modified by Dahl teaches the method of claim 3, wherein the density map includes, for each sub- region, a visual indication of the density of the contrast agent microbubbles for that sub- region (Dahl - figs. 3A and 3C).
Regarding claim 7: Kim as modified by Dahl teaches the method of claim 1, wherein the contrast bubble model is a neural network (Kim – [0059], [0063]; Dahl – [0024]).
Regarding claim 11: Kim teaches  a system (ultrasound imaging system 100), comprising: a display device (display 132); an ultrasound probe (imaging probe 110); a memory 
While Kim discloses that the system can be applied to any anatomy ([0027]) and various conditions ([0077]), Kim is silent on the ultrasound image being a contrast enhanced ultrasound image, the clinical characteristics model being a bubble model, and the output being a density map including a density of contrast agent microbubbles in one or more sub-regions of the ROI of the contrast-enhanced image.
Dahl teaches a method and system, comprising: generating, via a contrast bubble model, a density map of contrast agent microbubbles in a region of interest (ROI) of a contrast-enhanced ultrasound image ([0024], [0033],  neural network output ŷ), the density map including a density of contrast agent microbubbles in one or more sub-regions of the ROI of the contrast-enhanced image (identified microbubble areas in the "density map" comprise the ROI, see e.g. 3A and 3C which each comprise two or more "sub-regions"); and displaying the density map  of the input data on a display device (figure 2b, upper panel indicates that the output of the neural network "contrast bubble model" is displayed on a display). Dahl further teaches that targeted microbubbles can be used to detect biomarkers, such as for early cancer detection ([0004]-[0005]), but that traditional microbubble imaging can cause damage to surrounding tissue and vasculature ([0006]), while the use of a neural network (“microbubble model”) enables non-destructive tissue interrogation and real-time diagnosis ([0007]-[0009]).
prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kim by including a bubble model as a clinical characteristics model, with contrast enhanced ultrasound as input and a bubble density map as output as taught by Dahl, in order to provide diagnosis of clinical conditions based on biomarkers, such as early cancer, in view of the further teachings of Dahl.
Regarding claim 12: Kim as modified by Dahl teaches the system of claim 11, wherein the contrast bubble model is trained to identify the ROI (Dahl - identified microbubble areas in the "density map" comprise the ROI, see e.g. 3A and 3C).
	Regarding claim 13: Kim as modified by Dahl teaches the system of claim 11, wherein the contrast bubble model is a neural network stored in the memory (Kim – [0036]; Dahl - [0024] – storage of the neural network in memory is implicitly disclosed because this is a computer implemented function).
	Regarding claim 14: Kim as modified by Dahl teaches the system of claim 13, wherein the contrast bubble model is trained with a plurality of training data sets, each training data set including a respective training contrast-enhanced image and a corresponding training density map of contrast agent microbubble density within the training contrast-enhanced image,  wherein the training contrast-enhanced image is a scan-converted, displayable image (Kim – figure 2, [0039]-[0040] – the input to the training stage 220 are scan converted images 202, which are then processed to be properly formatted for the training ; Dahl - [0034]-[0036], figs. 2A-2B).
Claims 5, 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dahl as applied to claims 1 and 11 above, and further in view of Berlin et al. (US PG Pub. No. US 2019/0154822 A1, May 23, 2019) (hereinafter “Berlin”).
	Regarding claims 5 and 6: Kim as modified by Dahl teaches the method of claims 4 and 1 but does not teach wherein each visual indication includes a color or pattern or displaying the density map as an overlay on the contrast-enhanced image.

	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kim and Dahl by displaying the density map as either color-coded or an overlay as taught by Berlin in order to assist the user in identifying the nature and extent of tumors. 
	Regarding claim 8: Kim as modified by Dahl teaches the method of claim 1 and, while it is assumed that the acquired data is saved based at least on the fact that it is a computer implemented function where a fully transient output would be of minimal utility, Kim and Dahl do not explicitly state that the density map is stored in memory as part of a patient exam.
	Berlin, in the same field of endeavor, teaches acquiring a density map (see at least figures 10, 11 and 24-25B) as part of a patient’s exam ([0004], [0008]) where the exam data including the density map is stored in memory as part of the output/presentation to the user ([0040], [0181]).
	It would have been prima facie obvious for one having ordinary skill in the art to the effective filing date of the claimed invention to modify the method of Kim and Dahl by including storing the density map in memory as part of a patient exam as taught by Berlin in order to preserve the density map for later review and diagnostics or patient monitoring. 
	Regarding claim 16: Kim as modified by Dahl teaches the system of claim 11 but does not teach wherein the density map is displayed as an overlay on the contrast- enhanced image.
	Berlin, in the same field of endeavor, teaches generating density maps of accumulated contrast agent (see at least figures 10, 11 and 24-25B) including identifying regions of 
	It would have been prima facie obvious for one having ordinary skill in the art to the effective filing date of the claimed invention to modify the method of Kim and Dahl by displaying the density map as an overlay as taught by Berlin in order to assist the user in identifying the nature and extent of tumors. 
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub. No. US 2020/0043602 A1, Feb. 6, 2020) (hereinafter “Kim”) in view of Dahl et al. (US PG Pub. No. US 2020/0060652 A1, Feb. 27, 2020) (hereinafter “Dahl”) and Berlin et al. (US PG Pub. No. US 2019/0154822 A1, May 23, 2019) (hereinafter “Berlin”).
	Regarding claim 17: Kim teaches a method for an ultrasound system, comprising: receiving a request to determine a clinical characteristic of a region of interest (ROI) of a scan-converted, displayable contrast-enhanced ultrasound image ([0032]-[0035] – processing component 134 produces scan-converted, displayable images including videos; figure 7, [0058], [0067]-[0068]); upon receiving the request, entering the scan-converted, displayable contrast- enhanced image as an input to a model trained to output a clinical result based on the scan-converted, displayable contrast-enhanced ultrasound image (figure 2, figure 7, [0058]-[0061] – the videos are input into a neural network clinical characteristics model, [0068]-[0071]); and outputting the result for display on a display device ([0031], [0035], [0075]).
While Kim discloses that the method can be applied to any anatomy ([0027]) and various conditions ([0077]), Kim is silent on the ultrasound image being a contrast enhanced ultrasound image, the clinical characteristics model being a bubble model, and the output being a density map including a density of contrast agent microbubbles in one or more sub-regions of the ROI of the contrast-enhanced image.
Dahl teaches a method, comprising: generating, via a contrast bubble model, a density map of contrast agent microbubbles in a region of interest (ROI) of a contrast-enhanced 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kim by including a bubble model as a clinical characteristics model, with contrast enhanced ultrasound as input and a bubble density map as output as taught by Dahl, in order to provide diagnosis of clinical conditions based on biomarkers, such as early cancer, in view of the further teachings of Dahl.
	Further regarding claim 17: Kim and Dal do not teach a microbubble count. 
	Berlin, in the same field of endeavor, teaches determining a microbubble map and from the image obtaining a microbubble count (concentration estimate) ([0008], [0050]-[0053]). Berlin further teaches that the microbubble count (concentration) has diagnostic utility with respect to tumors ([0004]).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Kim and Dahl by additionally providing a microbubble count as taught by Berlin in order to provide additional diagnostic information to the user in view of the further teachings of Berlin.
	Regarding claim 18: Kim, Dahl and Berlin teach the method of claim 17, wherein the model is trained to output a density map based on the  scan-converted, displayable contrast-
	Regarding claim 19: Kim, Dahl and Berlin teach the method of claim 17. Berlin further teaches generating a plot of microbubble counts over time and outputting the plot for display on the display device (figure 20, [0133], fig. 21, [0142]-[0143]).
	Regarding claim 20: Kim, Dahl and Berlin teach the method of claim 19, wherein generating the plot of microbubble counts comprises entering a plurality of contrast-enhanced ultrasound images each including the ROI acquired over time to the model in order to obtain a plurality of microbubble counts, and plotting the plurality of microbubble counts as a function of time (Berlin - figure 20, [0133], fig. 21, [0142]-[0143], where the samples/windows are reflective of multiple time points/image frames).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dahl as applied to claim 1 above and further in view of Turco, Simona, Isabelle Tardy, Peter Frinking, Hessel Wijkstra, and Massimo Mischi. "Quantitative ultrasound molecular imaging by modeling the binding kinetics of targeted contrast agent." Physics in Medicine & Biology 62, no. 6 (2017): 2449 (hereinafter “Turco”).
Regarding claims 9 and 10: Kim and Dahl teach the method of claim 1 but does not teach determining a microbubble count based on the density map by “integrating the density map.” 
Turco, in the same field of endeavor, teaches determining a count (concentration) of free and bound contrast agent (figure 3) based on a density map (see figure 2, panels a and b) where the count (concentration) of each population is obtained in part based on integrating the 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Kim and Dahl by additionally analyzing the microbubble data represented by the density map (microbubble map) to obtain a microbubble count (concentration) as taught by Turco in order to provide a way to quantify disease in view of the further teachings of Turco.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Dahl as applied to claim 14 above and further in view of Van Sloun, Ruud JG, Oren Solomon, Matthew Bruce, Zin Z. Khaing, Yonina C. Eldar, and Massimo Mischi. "Deep learning for super-resolution vascular ultrasound imaging." In ICASSP 2019-2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), pp. 1055-1059. IEEE, 2019 (hereinafter “Van Sloun”).
Regarding claim 15: Kim and Dahl teach the system of claim 14, wherein the corresponding training density map is generated by generating a bitmask from the training contrast-enhanced image, wherein the training contrast-enhanced image includes annotations indicating a location of each of one or more contrast agent microbubbles in a ROI of the training contrast- enhanced image (Dahl - [0032], while Dahl does not specifically describe labeling the training data the references to "ground truth" data and the discussion of the potential for noisy labels in the ground truth data - [0041] - make it clear that labels or "annotations" are used). Dahl is silent on applying a Gaussian filter to the bitmask.
Van Sloun, in the same field of endeavor, teaches applying a Gaussian filter to the input training data to improve training performance (2.2. Training). 
prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Kim and Dahl by applying a Gaussian filter to the training data (bitmask of Dahl) in order to improve training performance as taught by Van Sloun. 
Response to Amendment
The declaration under 37 CFR 1.132 filed 01/26/2022 is sufficient to overcome the rejection of claims 1-8 and 11-16 based upon 35 U.S.C. §112(a) and (b). Based on Applicant’s explicit affirmation of claim terms, on the record, the rejections with respect to the meaning of microbubble density.
The declaration under 37 CFR 1.132 filed 01/26/2022 is insufficient to overcome the rejection of claims 9-10 and 18 based upon 35 U.S.C. §112(a) and (b) as set forth in the last Office action because:  point 11, with respect to integrating a density map, sets forth an assertion that the inventor disagrees with the rejections and indicates paragraph [0028] of the instant specification as support for sufficient disclosure of integrating a density map because this paragraph “states that the density map may include defined sub-regions of the target anatomical feature and a density of contrast agent microbubbles in each sub-region.” Examiner respectfully notes that the referenced portion of paragraph [0028] is in fact describing the nature of the ground-truth density map generated for training purposes:
This network may be trained using contrast-enhanced images (and in some examples, also corresponding non-contrast images) of the anatomical feature, with the ground truth including a corresponding density map including defined sub-regions of the target anatomical feature and a density of contrast agent microbubbles in each sub-region, as determined via a bitmask and applied Gaussian filter. (emphasis added)

This does not appear to reflect the nature of the density map which is generated as output by the trained contrast bubble model, which is described in paragraph [0043] as:
The density map may be in the style of a heat map, with each sub-region defined by a visual border and/or an indication of the number and/or density of the microbubbles in each sub-region. The indication of the number and/or density of the microbubbles in each sub-region may include numerals indicating the number and/or density of microbubbles, coloring or patterning of the sub-

This is a description of generating a density map for display, where the number of microbubbles may be represented as, e.g., a color or in the style of a heat map. Since the claims set forth integrating the density map, and not the values which are represented in the density map, the rejections are maintained.
The declaration under 37 CFR 1.132 filed 01/26/2022 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. §102 as set forth in the last Office action because:  the inventor indicates disagreement with the previously applied prior art rejection of claim 1 based on limitations which are newly added by amendment. Declarant’s statements are not germane to the previous grounds of rejection (which were based on the original claims), nor to the instant grounds of rejection which are based on the amended claim language. With respect to Declarant’s statements regarding the utility of entering a scan-converted, displayable image as input to the contrast bubble model, these statements do not appear to be germane to any grounds of rejection nor related to any particular secondary consideration. 
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-8 and 11-16 based upon 35 U.S.C. §112(a) and (b), filed 01/26/2022, have been fully considered and are persuasive based on the explicit, on-record statements regarding the definitions of the terms in question.
Applicant’s arguments with respect to the rejection of claims 9-10 and 18 based upon 35 U.S.C. §112(a) and (b), filed 01/26/2022, have been fully considered but are not persuasive. 
Applicant argues that point 11 of the Declaration, with respect to integrating a density map, which includes an assertion that the inventor disagrees with the rejections, indicates paragraph [0028] of the instant specification as support for sufficient disclosure of integrating a density map because this paragraph “states that the density map may include defined sub-regions of the target anatomical feature and a density of contrast agent microbubbles in each 
This network may be trained using contrast-enhanced images (and in some examples, also corresponding non-contrast images) of the anatomical feature, with the ground truth including a corresponding density map including defined sub-regions of the target anatomical feature and a density of contrast agent microbubbles in each sub-region, as determined via a bitmask and applied Gaussian filter. (emphasis added)

This does not appear to reflect the nature of the density map which is generated as output by the trained contrast bubble model, which is described in paragraph [0043] as:
The density map may be in the style of a heat map, with each sub-region defined by a visual border and/or an indication of the number and/or density of the microbubbles in each sub-region. The indication of the number and/or density of the microbubbles in each sub-region may include numerals indicating the number and/or density of microbubbles, coloring or patterning of the sub-regions indicating the number and/or density, or another suitable visual representation of the number and/or density of each sub-region.

This is a description of generating a density map for display, where the number of microbubbles may be represented as, e.g., a color or in the style of a heat map. Since the claims set forth integrating the density map, and not the values which are represented in the density map, the rejections are maintained.
Applicant’s arguments with respect to prior art rejections of claims 1-20, filed 01/26/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793